Exhibit 10.14

INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”), dated as of December 27,
2005, between DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC., a registered
investment adviser organized under the laws of the State of Delaware doing
business as Deutsche Asset Management (the “Manager”) and HARBOR POINT RE
LIMITED, an entity organized under the laws of Bermuda (the “Client”).

W I T N E S S E T H:

WHEREAS, the Client has the authority to appoint managers to manage the funds
held in its account with the Manager (the “Account”); the Client has determined
to appoint the Manager to manage the Account; and the Manager has agreed to
accept such responsibility;

NOW, THEREFORE, the Client and the Manager agree as follows:

1. Appointment of the Manager. The Client hereby appoints the Manager as
Investment Manager with respect to the Account, which Account shall consist of
such sums of money and other property, or part interests therein, as shall be
agreed upon by the Manager and the Client and such earnings, profits, increments
and accruals thereon (less losses, deductions and withdrawals) as may occur from
time to time. The Client hereby agrees that the Manager may delegate its
discretionary investment, advisory and other rights, powers and functions
hereunder to any of its affiliates that are banks or investment advisers
registered under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), without further written consent of the Client, provided, however that the
Manager shall always remain liable to the Client for its obligations hereunder.
References herein to the Manager shall include, as the context may require, any
of the Manager’s affiliates that are selected to manage assets under this
Agreement. The Manager hereby accepts, on behalf of itself and on behalf of its
affiliates, such appointment, provided that any affiliate of the Manager that is
delegated authority under this Agreement shall accept such delegation in an
agreement between the Manager and any such affiliate and acknowledge that it is
a fiduciary with respect to the Account. The Client agrees the Manager will not
enter into transactions for the Account until the Client, or the Custodian (as
defined below), initially funds the Account with suitable assets, cash or cash
substitutes, as determined by the Manager.

2. Manager Representations and Warranties. The Manager represents, warrants and
agrees that it is registered as an investment adviser under the Advisers Act;
and, as a result of its acceptance of the appointment as Manager, it is a
fiduciary with respect to the assets of the Account for which it provides
investment management services hereunder. The Manager hereby represents that
this Agreement has been duly authorized, executed and delivered by the Manager
and constitutes its legal, binding and valid obligation.

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

3. Client Representations and Warranties. The Client represents, warrants and
agrees that the:

(a) Investment of the Account as contemplated hereunder satisfies the funding
policy and the diversification and liquidity requirements of the Client, and
that the Client understands the risks involved in investing in the investments
set forth in the investment policies and guidelines attached hereto as Schedule
B, as the same may be amended by the Client from time to time (“Investment
Guidelines”);

(b) The Client acknowledges that meeting or exceeding any of the objectives,
targets or benchmarks discussed in the Investment Guidelines is a target only,
and the Manager shall not be liable to the Client or to any third party for the
Manager’s failure to meet or outperform any such goal;

(c) The Client has full power and authority under the provisions of the
applicable instruments and legislation governing the Account to execute, deliver
and perform this Agreement on behalf of itself and the Account, and the
transactions contemplated by this Agreement, including but not limited to
transactions in securities, futures, options, currency, forward contracts,
repurchase agreements, deposits, swaps, other derivatives and any other
instrument and obligation of any kind permitted by the Client in the Investment
Guidelines or within the Client’s authority (“Transactions”) are duly authorized
by the Client pursuant to the Client’s policies, board resolution(s), trust
agreement(s) or enabling legislation, or other supporting documents satisfactory
to the Manager and any Transaction counterparty, and are in the Client’s
opinion, suitable investments for the Client. When the Client enters into
Transactions with a Broker counterparty, within the meaning of Section 6 of this
Agreement, such Transactions will be the legal, valid and binding obligations of
the Client and are consistent with and permissible for the Client and/or the
Account;

(d) No restrictions exist on the transfer, sale or other disposition of any of
the assets of the Account and no option, lien, charge, security or encumbrance
exists or will, due to any act or omission of the Client, exist over any of such
assets;

(e) The Client is not an officer, director or controlling person of any
corporation whose securities are eligible for purchase pursuant to the
Investment Guidelines;

(f) The Client is not related to any bank, broker or dealer in securities,
currency or other financial instruments, except as disclosed on Schedule E, The
Manager shall be entitled to rely on any list provided by the Client unless and
until superseded in writing;

(g) Without limitation, the transactions and agreements which the Manager enters
into on behalf of the Client with a counterparty pursuant to this Agreement will
not violate the constituent documents of, any law, rule, regulation, order or
judgment binding on the Client or the Account, or any contractual restriction
binding on or affecting the Client or the Account or its properties and no
governmental or other notice or consent is required in connection with the

 

2

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

execution, delivery or performance of this Agreement or of any agreements
governing or relating to such obligations;

(h) The Client has provided to the Manager all documentation regulating the
Account including, but not limited to, a certified copy of the resolution of the
Client or other documentation evidencing appropriate action to effect the
appointment of the Manager and such further documentation that the Manager may
reasonably request in furtherance of its obligations hereunder. In addition, the
Client will furnish the Manager with copies of any amendments to or
modifications of any such statute, document, opinion or other instrument as
shall be executed from time to time;

(i) The Manager may include the name of the Client on any representative client
list;

(j) The Client is a Qualified Institutional Buyer (“QIB”), as such term is
defined in Rule 144A(a)(l)(i) of the Securities Act of 1933, as amended. The
Client shall promptly notify the Manager in writing, if the Client ceases to be
a QIB and further agrees to provide such evidence of its status as a QIB as the
Manager may reasonably request from time to time, except as disclosed on
Schedule A;

(k) The Client shall notify the Manager before or immediately upon the
occurrence, or if it knows or has reason to know of the occurrence or likelihood
of the occurrence, of any event which causes a change in the representations and
warranties under this Agreement or which (A) makes investments made pursuant to
this Agreement unlawful or unsuitable for the Client or the Account; or
(B) would operate to limit, suspend or terminate the authority of the Client;

(1) The Account is not subject to the terms of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), nor elects to be treated as subject
to its terms; and

(m) The Client is not a registered investment company under the Investment
Company Act of 1940, as amended (the “Company Act”).

4. Investment Discretion: Authority to Contract and Use Agents. The Manager
shall invest and reinvest the assets of the Account without distinction between
principal and income, in such investments and in such shares and proportions as
it, in its absolute discretion, may deem advisable. In fulfilling these
investment responsibilities, the Manager is authorized to bind and obligate the
Account for the carrying out of contracts, arrangements, or transactions entered
into by the Manager on the Account’s behalf, and to employ or use
broker-dealers, banks or other agents that it may select, including its
affiliates, domestic or foreign.

Notwithstanding anything to the contrary in the foregoing paragraph, the Manager
shall discharge the foregoing powers and discretions in accordance with the
Investment Guidelines. The Manager shall not be responsible for the
establishment of any such policies and, in implementing such policies and
exercising its authority hereunder, the Manager shall be

 

3

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

responsible solely for the investment and reinvestment of assets in the Account
and shall have no duty to inquire into or review the management or investment of
any other assets of the Client.

Unless otherwise agreed upon, the Investment Guidelines shall be applied at the
time of an investment’s purchase. In the event that the Account, or any
investment of the Account, exceeds or otherwise fails to comply with the
Investment Guidelines as a result of changes in market conditions, the Manager
shall take such corrective action, in its sole discretion, as it deems
advisable.

Except to the extent otherwise directed by the Client, the Manager shall be
responsible for voting all proxies that are solicited with respect to the
Account and shall keep such records as may from time to time be required. The
Manager shall also be responsible for giving or withholding all security holder
consents or authorizations and making all elections in connection with any
mergers, acquisitions, tender offers, bankruptcy proceeding or similar matters
which may affect the Account. All proxies will be voted and elections made in
accordance with the Manager’s written policy in effect from time to time,
receipt of which the Client hereby acknowledges. The Client shall instruct the
Custodian to forward promptly to the Manager receipt of such communications, and
shall instruct the Custodian to follow the Manager’s instructions concerning the
same. The Manager shall not be responsible for voting proxies or for responding
to any shareholder actions not timely received by the Manager. The Manager will
make available to the Client information concerning the voting of proxies and
shareholder actions as required by law.

5, Custody and Safekeeping. The Client has designated a custodian for the
Account (the “Custodian”) and has informed the Manager of the appointment of the
Custodian and has directed the Custodian to take instructions from the Manager.
The Custodian is a qualified custodian as defined in Section 206(4)-2 of the
Adviser’s Act. Except as provided in Section 7, exclusive responsibility for the
custody and safekeeping of the assets constituting the Account shall remain with
the Custodian. The Manager shall provide the Custodian with such documents and
information, including certification of the Manager’s duly authorized
representatives, as the Custodian may reasonably request. All directions given
by the Manager to the Custodian shall be in writing, and signed by an authorized
representative of the Manager; provided, however, that the Custodian may accept
oral directions from the Manager, subject to confirmation in writing. To the
extent that the Custodian selected by the Client uses an affiliate of the
Manager as a local subcustodian, the Client hereby consents to any transaction
effected as a service with such local subcustodian necessary to invest and hold
assets in such local market, on the same terms and conditions as other similarly
situated clients of such Custodian,

6. Financial Futures, Options on Financial Futures, and Foreign Exchange. To the
extent Client’s trust agreement, board resolution, enabling legislation or other
supporting documents evidence that such Transactions are permitted for Client
and to the extent set forth in the Investment Guidelines, the Manager may
purchase and sell exchange-traded financial futures contracts, options on
futures contracts, and options. The Manager may open futures and options
accounts and execute futures and options account agreements. In connection with
the Client’s establishment of a futures customer account and execution of a
futures customer agreement, the Manager is authorized to disclose the amount of
Client’s assets under management from time to

 

4

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

time as may be required by one or more futures commission merchants or other
transaction counterparties (“Brokers”), or as required by regulatory
authorities. The Manager may direct the Custodian to pledge or deposit assets of
the Account with one or more Brokers, and direct such Brokers in the course or
in connection with investment of such assets in satisfaction of exchange related
margin requirements and other related payments required by the terms of the
agreements between Client and such Brokers. Client hereby agrees and
acknowledges that to the extent permitted under applicable law, foreign exchange
transactions may be executed with affiliates of the Manager.

7. Investments. Until otherwise directed by the Client, the assets in the
Account shall be invested in accordance with the Investment Guidelines;
provided, however, that the Manager may maintain any part of the Account
uninvested in cash pending investment or distribution, or otherwise as it shall
deem reasonable and prudent, and such cash balances may be invested, to the
extent practicable, in short term investment funds maintained by the Manager,
its affiliates or a third party for which a description shall be provided to the
Client as appropriate (collectively, the “Investment Funds”).

8. Affiliated Deposits. The Client hereby approves the use of deposits of
Deutsche Bank AG or an affiliate,

9. Affiliated Mutual Funds and Other Pooled Funds. The Client hereby
acknowledges and agrees that from time to time, the Manager may subject to the
Investment Guidelines, invest Account assets in collective investment vehicles
managed by the Manager or an affiliate, including but not limited to open or
closed-end mutual funds, whether or not registered under the Company Act,
registered with any foreign regulatory authority, or any other pooled vehicle,
including but not limited to unit trusts, business trusts, limited partnerships
or limited liability companies.

10. Affiliated Brokerage. The Client hereby authorizes the Manager to effect
agency transactions and agency cross-transactions through affiliated
broker-dealers and the Client acknowledges that Manager, in effecting or
executing agency cross transactions, will have potentially conflicting divisions
of loyalties and responsibilities regarding the parties to the transactions.

11. Affiliated Underwritings. The Client hereby approves the purchase of
securities in a public offering or a Rule 144A offering where an affiliate of
the Manager is a member or a manager of the syndicate and/or the trustee of the
underlying assets of the security.

12. Non-Exclusivity of Services; Aggregation of Orders. The services of the
Manager are not exclusive. The Manager and its affiliates will perform
investment advisory and portfolio management services for various other clients
and it is agreed that the Manager may give advice and take action with respect
to such other funds and other clients or for its own account or for the account
of any of its affiliates or for the accounts of any of their clients
(collectively, “Other Accounts”) which may differ from the advice or the timing
or nature of action taken with respect to the Account or the Investment Funds.
Furthermore, the Manager shall have no obligation to purchase or sell, or to
recommend for purchase or sale for the

 

5

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

Account or the Investment Funds any security or instrument which the Manager or
an affiliate may purchase or sell for Other Accounts. The Manager may aggregate
orders for the Account and for the Investment Funds with orders for Other
Accounts.

13. Manager’s Affiliates. Affiliates of the Manager may be dealers in equity and
debt securities, and from time to time may be underwriters or dealers of
securities that may be bought for, held in, or sold from the Account or the
Investment Funds. With respect to each such instance, the Manager represents
that all transactions that are effected for the Account or the Investment Funds
will be made solely in furtherance of their respective investment goals, and the
fact that the Manager’s affiliate is acting as an underwriter or dealer will not
be a factor in the investment decision. In this regard, the Client understands
that the Manager is part of a worldwide, full service investment banking,
broker-dealer, asset management organization, and as such, the Manager and its
affiliates (the “Firm”) and their managing directors, directors, officers and
employees (“Personnel”) may have multiple advisory, transactional and financial
and other interests in securities, instruments and companies that may be
purchased, sold or held by the Manager for the Account. The Firm may act as
adviser to clients in investment banking, financial advisory, asset management
and other capacities related to instruments that may be purchased, sold or held
in the Account, and the Firm may issue, or be engaged as underwriter for the
issuer of, instruments that the Account may purchase, sell or hold. At times,
these activities may cause departments of the Firm to give advice to clients
that may cause these clients to take actions adverse to the interests of the
Client. The Firm and Personnel may act in a proprietary capacity with long or
short positions, in instruments of all types, including those that the Account
may purchase, sell, or hold. Such activities could affect the prices and
availability of the securities and instruments that the Manager seeks to buy or
sell for the Account, which could adversely impact the performance of the
Account, Personnel may serve as directors of companies the securities of which
the Account may purchase, sell, or hold. The Firm and Personnel may give advice,
and take action, with respect to any of the Firm’s clients or proprietary
accounts that may differ from the advice given, or may involve a different
timing or nature of action taken, than with respect to any one or all of the
Manager’s advisory accounts, and effect transactions for such clients or
proprietary accounts at prices or rates that may be more or less favorable than
for the Account. The Firm and Personnel may obtain and keep any profits,
commissions and fees accruing to them in connection with their activities as
agent or principal in transactions for the Account and other activities for
themselves and other clients and their own accounts and the Manager’s fees as
set forth in this Agreement shall not be abated thereby.

14. Brokerage and Research Services. The Manager may cause the Account and the
Investment Funds to pay a broker or dealer that provides brokerage and research
services to the Manager an amount of commission for effecting a transaction in
excess of the amount of commission that another broker or dealer would have
charged for effecting that transaction, if the Manager determines in good faith
that such amount of commission is reasonable in relation to the value of the
brokerage and research services provided by the broker or dealer. These
brokerage and research services may also assist the Manager in rendering
services to Other Accounts, and not all such services will necessarily be used
in connection with the Account or a particular Investment Fund. In addition,
where permitted by applicable legal and regulatory requirements, the Manager or
its affiliates may execute transactions on behalf of the Account.

 

6

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

15. Account Statements. The Manager shall deliver to the Client periodic
statements showing all investments of the Account and the net asset value of the
units of participation of the Investment Funds held by the Account as of the
close of business on the last business day of the relevant period, and such
additional statements or reports, at such time or times, as the Client may
reasonably request. Such reports shall be reviewed by the Client, and if no
written objections are received by the Manager within 90 days of the rendering
thereof, the report shall be deemed approved by the Client as to any matter
shown therein.

16. Liability. The Manager will not be liable for any loss to the Account
arising out of any action taken or omitted by it in good faith in connection
with the Account, except for its own gross negligence or willful or reckless
misconduct. The Manager shall be entitled to rely on any notice, consent, or
other communication, instrument or document believed by it to be genuine and
correct and to have been sent by or on behalf of the Client or the Custodian.
The Manager shall not be liable for and shall be held harmless by the Client
against any loss, liability or expense (including, but not limited to,
reasonable counsel fees and expenses) arising out of any action taken or omitted
to be taken by it, except for any loss, liability or expense primarily
attributable to its own gross negligence or willful misconduct.

17. Fees. The Account shall be responsible for all direct expenses (including,
without limitation, brokerage commissions, transfer fees, registration costs,
taxes and other similar transaction costs and transaction-related fees and
expenses, custody or subcustody fees) incurred pursuant to this Agreement. The
compensation for all investment management services hereunder shall be
determined as provided in the fee schedule, attached as Schedule C hereto, (the
“Fee Schedule”). The Manager is authorized to receive such payment directly from
the Custodian, provided that the Manager sends a copy of the invoice to the
Client and Custodian showing the amount of the fee, the manner of the fee
calculation and the value of the assets of the Account supporting the fee. In
addition, the Client will ensure that the Custodian provides the Client a
statement at least quarterly indicating all amounts disbursed from the Account,
including how much has been paid directly to the Manager.

18. Confidential Information. All information and advice furnished by the
Manager to the Client shall be treated as confidential by the Client and shall
not be disclosed to third parties by the Client except as required by law. The
Manager’s name shall not be disclosed to the public or used by the Client
without the prior written approval of the Manager. All proprietary client
information of the Client shall be treated as confidential by the Manager and
shall not be disclosed to the public by the Manager except (i) if such
information is already in, or comes into, the Manager’s possession as a result
of activities unrelated to, or from sources other than, the Client, (ii) if such
information is or becomes available to the public or industry sources other than
as a result of disclosure by the Manager, (iii) if such disclosure is requested
by or through, or related to a judicial, administrative, governmental or
self-regulatory organization process, investigation, inquiry or proceeding, or
otherwise required by applicable law, or (iv) in order for the Manager to carry
out its responsibilities hereunder. Notwithstanding the above, , the Client
authorizes disclosure by the Manager of the Client’s name to (i) brokers and
dealers to facilitate the Manager’s trading activities on behalf of the Client,
and (ii) consultants and prospective clients as part of a representative client
list in connection with the completion of marketing materials.

 

7

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

19. Authorized Signatories. All orders, requests, certificates and instructions
with respect to the Account shall be in writing and signed by an authorized
person designated to sign pursuant to a Signature Authority Form in the form of
Schedule D attached hereto.

20. Termination. This Agreement shall be effective until terminated by either
party upon not less than 30 days’ written notice to the other. If this Agreement
is terminated during any period of time for which the Manager has not been
compensated, the compensation due to the Manager for such period shall be
prorated to the date of termination. Final transfer of the liquidated proceeds
or in-kind assets of the Account shall be made as of the date of termination, or
within such period of time thereafter that may be necessitated by the withdrawal
restrictions of any approved investment vehicle being used to hold assets of the
Account at that date.

21. Notices. Any notice to be given pursuant to this Agreement shall be
delivered or mailed by first class mail, postage prepaid, if to the Manager to
Deutsche Asset Management, 2 International Place, Boston, MA, 02110-4103;
Attention: Bob King, Mailstop: BOS05-1701, with a copy to Legal Department,
Deutsche Asset Management, 345 Park Avenue, 16th Floor, New York, NY 10154,
Attention: Documentation Specialist, Mailstop: NYC20-1653, and if to the Client,
to the address set forth on the signature page hereto.

22. Additional Schedules. The additional schedules attached hereto shall be a
part of this Agreement.

23. Assignment. No assignment of this Agreement shall be made by the Manager
without the consent of the Client. For the purposes of this Agreement, the term
“assignment” shall have the meaning given it by Section 202(a)(l) of the
Advisers Act.

24. Entire Agreement: Amendment. This Agreement, the Schedules and the
Descriptions constitute the entire agreement between the parties with respect to
the subject matter hereof. This Agreement and the Schedules attached hereto and
made a part hereof may be amended at any time, but only by a written instrument
executed by the parties hereto; provided, however, that the Descriptions may be
amended by the Manager at any time in accordance with the terms contained
therein.

25. Governing Law. The laws applicable to contracts being performed in New York
shall govern this Agreement (without regard to conflicts of laws provisions
thereof) as the same may be amended from time to time.

26. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

27. Anti Money Laundering Provisions. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
client that opens an account. What this

 

8

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

means for the Client: When the Client seeks to open an account, the Manager will
ask for the Client name, address, Tax ID/Employer ID number, and other
information that will allow the Manager to identify the Client. The Manager will
also ask for legal documents that establishes the identity of the Client. The
Manager also reserves the right to ask for more information on the individuals
who are signatories for the account being established with the Manager. At a
minimum the Manager will ask for the names of these individuals but may also ask
for address, date of birth, and other information that will allow the Manager to
identify the signatories. The Manager may also ask to see the signatory’s
driver’s license or other identifying documents.

28. Cross-Trading. To the extent allowed by the law, the Manager may, from time
to time, cause the Client to purchase investments from, or sell investments to,
another client of the Manager.

29. Force Majeure. The Manager shall not be liable for any loss resulting from,
or caused by, acts of governmental authorities (whether de jure or de facto),
including, without limitation, nationalization, expropriation, and the
imposition of currency restrictions; acts of war, terrorism, insurrection or
revolution; strikes or work stoppages; the inability of a local clearing and
settlement system to settle transactions for reasons beyond the control of the
Custodian; hurricane, cyclone, earthquake, volcanic eruption, nuclear fusion,
fission or radioactivity or other acts of God.

30. Warranties of Performance. No warranty is given by the Manager as to the
performance or profitability of the Account or any part of it.

31. Jury Trials. In the event of litigation in connection with this Agreement,
the parties hereby waive the right to a jury trial.

32. Legal Proceedings. The Manager may, but is not required to, exercise
options, conversion privileges, rights to subscribe to additional shares or
other rights acquired with respect to the Account and may, but is not required
to, consent to or participate in dissolutions, bankruptcies, reorganizations,
consolidations, mergers, sales, leases, mortgages, transfers or other changes
affecting the Account. The Manager will not advise or act for the Manager in any
other legal proceedings, including class actions, involving the Account or
issuers of securities held by the Manager or any other matter, but shall
continue to monitor, and provide advice with respect to the continued holding or
selling of, the Account.

[remainder of page intentionally left blank]

 

9

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 27th
day of December 2005.

 

HARBOR POINT RE LIMITED

By

 

/s/ John Berger

  Name: John Berger   Title: President

Address:

DEUTSCHE INVESTMENT

MANAGEMENT AMERICAS INC.

By

 

/s/ Joseph Merger

  Name: Joseph Merger   Title: MD & COO

By

 

/s/ Sanjay Yodh

  Name: Sanjay Yodh   Title: Director

 

10

DIMA Non-ERISA IMA

Separately Managed